Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to the reply filed on 2/15/2021. Claims 1-20 are pending. This Office Action is Final.

  
Response to Arguments
	A) Applicant’s arguments with respect to claim(s) 1, 9 and 13 have been considered but are moot because the new ground of rejection, is not the exact rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 13 recites the limitation "monitored security risk".  There is insufficient antecedent basis for this limitation in the claim.  While there is a monitoring of a security risk, the phrase “the monitored security risk,” could be referencing something that is different.  For purposes of applying art, it will be interpreted to be any security risk.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 



Claims 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 5 of U.S. Patent No. 10,460,103. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant Application 16/536,409
US Patent No. 10,460,103
9. A system of providing security for a device comprising: at least one hardware processor configured to: monitor a plurality of networked devices for a security risk, wherein each networked device is associated with a corresponding security risk tolerance for initiating actions to alleviate the security risk and a corresponding remediation risk tolerance 
determine the actions to alleviate the monitored security risk and the risk level for each determined action associated with performing that determined action on the plurality of networked devices to alleviate the monitored security risk; 
determine that the monitored security risk for one or more of the plurality of networked devices  exceeds the corresponding security risk tolerance;
determine one or more of the determined actions to alleviate the monitored security risk with the risk level from performance satisfying the corresponding remediation risk tolerance for each of the one or more networked devices; and initiate at the system a network service provided to the one or more networked devices to perform the determined one or more actions on each of the one or more 











13. A computer program product for providing security for a device from a security system, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by at least one processor of the security system to cause the at least one processor to: monitor a 
determine the actions to alleviate the monitored security risk and the risk level for each determined action associated with performing  that determined action on the plurality of networked devices to alleviate the monitored security risk;
determine that the monitored security risk for one or more of the plurality of networked devices  exceeds the corresponding security risk tolerance;
determine one or more of the determined actions to alleviate the monitored security risk with  the risk level from performance satisfying the corresponding remediation 


5. A computer program product for providing security for a device from a security system, the computer program product comprising a computer readable storage medium having computer readable program code embodied therewith, the computer readable program code executable by at least one processor of the security system to cause the at least one processor to: monitor a plurality of networked devices for a security risk, wherein each networked device is associated with a corresponding security risk tolerance for initiating actions to alleviate the security risk and a 




Regarding claims 10-12 and 14-20, claims 10-12 and 14-20 are dependent on independent claims rejected under Double Patenting.  As a result claims 10-12 and 14-20 inherit the Double Patenting rejection. 

Claims 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,528,728. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 16/536,409
US Patent No. 10,528,728
1. A method of providing security for a device from a security system comprising: monitoring a plurality of networked devices for a security risk, wherein each 










 





Regarding claims 2-8, claims 2-8 are dependent on independent claims rejected under Double Patenting.  As a result claims 2-8 inherit the Double Patenting rejection. 
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically teachd as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1, 4-6, 9-11, 13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over of Bahl (US 2008/0189788) in view of Mandayam et al. (US 2015/0341384) and Schuba et al. (US 2007/0044153).

As per claim 1, Bahl teaches a method of providing security for a device from a security system comprising: monitoring a plurality of networked devices for a security risk, wherein each networked device is associated with a corresponding security risk tolerance for initiating actions to alleviate the monitored security risk (Bahl, Paragraph 0033 recites “ FIG. 2 is a schematic illustration showing operation of a central server 200, that includes a Network RM, communicating a network risk level to all machines 210a, 210b, 210c, 210d, 210e, 210f on a network that the central server 200 assessed from data on individual risk levels of the machines 210b-e on the network and/or using administrator input.”); 
	But fails to teach a corresponding remediation risk tolerance indicating a risk level associated with performance of the actions to alleviate the monitored security risk on that networked device; and initiating at the security system a network service provided to the one or more networked devices to perform the determined one or more actions on each of the one or more networked devices to alleviate the monitored security risk. 	However, in an analogous art Mandayam teaches a corresponding remediation risk tolerance indicating a risk level associated with performance of the actions to alleviate the monitored security risk on that networked device (Mandayam, Paragraph 0013 recites “The memory 122 may also store enforcement parameters 128 specifying how the system circuitry 114 non-deterministically enforces the countermeasure (e.g., an enforcement frequency or density, non-deterministic enforcement configurations, or enforcement transition criteria). ”);
and initiating at the security system a network service provided to the one or more networked devices to perform the determined one or more actions on each of the one or more networked devices to alleviate the monitored security risk (Mandayam, Paragraph 0027 recites “In particular, the device logic 202 may cause execution of the enforcement determination A instructions 304 after calling and executing function A. The enforcement instructions 304 may, in some variations, non-deterministically enforce (e.g., execute) the countermeasure check A instructions 305 at an enforcement density specified by the enforcement parameters. When the countermeasure check A instructions 305 are enforced, the device logic 202 may determine whether a fault injection occurred while executing function A, and if so, respond by executing the countermeasure action 306. The device logic 202 may similarly execute the enforcement determination B instructions 308 to non-deterministically enforce the countermeasure check B instructions 309 and countermeasure action instructions 310.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Mandayam’s Randomizing Countermeasures For Fault Attacks with Bahl’s Dynamic risk management because it offers the advantage of performing the proper action to effectively alleviate a risk.
And fails to teach determining the actions to alleviate the monitored security risk and the risk level for each determined action associated with performing that determined action on the plurality of networked devices to alleviate the monitored security risk; determining that the monitored security risk for one or more of the plurality of networked devices  exceeds the corresponding security risk tolerance; determining one or more of the determined actions to alleviate the monitored security risk with the risk level from performance satisfying the corresponding remediation risk tolerance for each of the one or more networked devices.
However, in an analogous art Schuba teaches  determining the actions to alleviate the monitored security risk and the risk level for each determined action associated with performing that determined action on the plurality of networked devices to alleviate the monitored security risk; determining that the monitored security risk for (Schuba, Paragraph 0024 recites “As illustrated and described herein, computers 111 and 112 are part of a physical, network, or administrative grouping 110 for which at least some level of security policy and patching strategy is implemented. Accordingly, in large physical, network, or administrative groupings or in situations where patch instability risks generally outweigh a short-term security risk, it may be desirable to patch only selected systems (e.g., computer 112) rapidly, while employing detection and characterization mechanisms described herein to guide further patch deployments or other interdiction efforts. Such a strategy may be particularly desirable if the systems selected for deployment of the patch are situated such that they function as attractive "honeypots" for exploit attempts. Other computers (e.g., computer(s) 111) may be patched later, once administrative bandwidth permits or once confidence in the stability of a patch allows an orderly rollout.” Conceptually this determines when a patch/action to alleviate the monitored security risk, will be used to fix a security issue, where a patch could be ignored for a higher confidence of a patch.).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Schuba’s Computer security technique employing patch with detection and/or characterization mechanism for exploit of patched vulnerability with Bahl’s Dynamic risk management because it offers the advantage of limiting risk to only fixes of high confidence.  

As per claim 4, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, Bahl further teaches wherein the determined one or more actions (Bahl, Paragraph 0064 recites “In addition to mitigating risks, remediation actions may also be triggered. For example, the risk manager may trigger the NAP agent on the machine to initiate the NAP exchange with the NAP server on the network. This allows the NAP server on the network to assess the risk level of the machine and take appropriate actions to alleviate the risk for the host and the network. The NAP agent may pass the health and the risk level of the system in the Statement of Health packet (SOH) to the NAP server. The NAP server may analyze the SOH to determine if any follow-up action is needed to alleviate the risk. If one is needed, the NAP server may instruct the NAP agent on the machine to take remedial measures and/or quarantine the system, for example.”).
 

 As per claim 5, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, Bahl further teaches evaluating and changing each quarantined device to alleviate the monitored security risk; and returning each changed quarantined device to a network to resume operation (Bahl, Paragraph 0064 recites “In addition to mitigating risks, remediation actions may also be triggered. For example, the risk manager may trigger the NAP agent on the machine to initiate the NAP exchange with the NAP server on the network. This allows the NAP server on the network to assess the risk level of the machine and take appropriate actions to alleviate the risk for the host and the network. The NAP agent may pass the health and the risk level of the system in the Statement of Health packet (SOH) to the NAP server. The NAP server may analyze the SOH to determine if any follow-up action is needed to alleviate the risk. If one is needed, the NAP server may instruct the NAP agent on the machine to take remedial measures and/or quarantine the system, for example. ”).
 
As per claim 6, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, Bahl further teaches wherein the monitored security risk is based on one or more from a group of: readings for a networked device outside of a defined numbers of standard devications; readings for a networked device outside of an operating range for that networked device; and an external condition outside of a reference range (Bahl, Paragraph 0091 recites “The following example flow shows how through ACLs conditioned on risk, a system can be self-adjusting/protecting. Machine policy may be that no web site be accessed when the machine's risk rating is greater than or equal to 8 (in a risk range of 1-10 where 10 is the highest). This may translate into the following rule:” And Paragraph 0043 recites “The new risk level of 5 is higher than the sum of the risk score of FPPE existing and Network Type: Public which is 3. Because of this higher risk level, a threshold may be exceeded, as further noted below, and policy prescribed risk alleviation actions may be triggered automatically.”).
 
Regarding claims 9 and 13, claims 9 and 13 are directed to a system and a computer program product associated with the method of claim 1. Claims 9 and 13 are of similar scope to claim 1, and are therefore rejected under similar rationale.

Regarding claims 10 and 16, claims 10 and 16 are directed to a system and a computer program product associated with the method of claim 4. Claims 10 and 16 are of similar scope to claim 4, and are therefore rejected under similar rationale.

Regarding claims 11 and 18, claims 11 and 18 are directed to a system and a computer program product associated with the method of claim 6. Claims 11 and 18 are of similar scope to claim 6, and are therefore rejected under similar rationale.

Regarding claim 17, claim 14 is directed to a computer program product associated with the method of claim 5. Claim 17 are of similar scope to claim 5, and are therefore rejected under similar rationale.

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl (US 2008/0189788), Mandayam et al. (US 2015/0341384) and Schuba et al. (US 2007/0044153) in further view of Bennett et al. (US 2010/0275263).
 
As per claim 2, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, but fails to teach wherein the monitored security risk includes one or more from a group of: a probability of an incident based on analysis of other similar devices; and a cost of utilizing compromised data.
However, in an analogous art Bennett teaches wherein the monitored security risk includes one or more from a group of: a probability of an incident based on analysis of other similar devices; and a cost of utilizing compromised data (Bennett, Paragraph 0113 recites “Risk assessment may be defined as the process of identifying the risk to system security and determining the probability of occurrence, the resulting impact, and additional safeguards that would mitigate this impact.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Bennett’s Enterprise information security management software for prediction modeling with interactive graphs with Bahl’s Dynamic risk 

Regarding claim 14, claim 14 is directed to a computer program product associated with the method of claim 2. Claim 14 are of similar scope to claim 2, and are therefore rejected under similar rationale.

Claims 3, 7, 8, 12, 15, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahl (US 2008/0189788), Mandayam et al. (US 2015/0341384) and Schuba et al. (US 2007/0044153) and in further view of Ben-Shalom et al. (US 2016/0381079).

As per claim 3, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, but fails to teach wherein at least one of the plurality of networked devices includes an additional hardware module to monitor for the security risk.
However, in an analogous art Ben-Shalom teaches wherein at least one of the plurality of networked devices includes an additional hardware module to monitor for the security risk (Ben-Shalom, Paragraph 0080 recites “Example 15 includes a method for providing peer-to-peer network security, comprising collecting, by a local trusted network device, local trust data related to behavior of the local trusted network device; receiving, by one or more remote trusted network devices, additional trust data for the local trusted network device; calculating a combined trust score for the local trusted network device based on the local trust data and additional trust data; determining that the combined trust score does not satisfy a predefined trust threshold score; and restricting, in response to determining that the combined trust score does not satisfy a predefined trust threshold score, activity of the local trusted network device based on the combined trust score.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Ben-Shalom’s Peer-to-Peer Group Vigilance with Bahl’s Dynamic risk management because it offers the advantage of ensuring that the behavior of the network as a whole is monitored. 
 
As per claim 7, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, But fails to teach consolidating data from other networked devices similar to a networked device of a user, and using the consolidated data to identify the networked devices with a security risk exceeding the corresponding security risk tolerance within a domain of the user. 
However, in an analogous art Ben-Shalom teaches consolidating data from other networked devices similar to a networked device of a user, and using the consolidated data to identify the networked devices with a security risk exceeding the corresponding security risk tolerance within a domain of the user (Ben-Shalom, Paragraph 0080 recites “Example 15 includes a method for providing peer-to-peer network security, comprising collecting, by a local trusted network device, local trust data related to behavior of the local trusted network device; receiving, by one or more remote trusted network devices, additional trust data for the local trusted network device; calculating a combined trust score for the local trusted network device based on the local trust data and additional trust data; determining that the combined trust score does not satisfy a predefined trust threshold score; and restricting, in response to determining that the combined trust score does not satisfy a predefined trust threshold score, activity of the local trusted network device based on the combined trust score.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Ben-Shalom’s Peer-to-Peer Group Vigilance with Bahl’s 
 
As per claim 8, Bahl in combination with Mandayam and Schuba teaches the method of claim 1, but fails to teach consolidating data from each of the plurality of networked devices, and using the consolidated data to identify the networked devices with a security risk exceeding the corresponding security risk tolerance. 
However, in an analogous art Ben-Shalom teaches consolidating data from each of the plurality of networked devices, and using the consolidated data to identify the networked devices with a security risk exceeding the corresponding security risk tolerance (Ben-Shalom, Paragraph 0080 recites “Example 15 includes a method for providing peer-to-peer network security, comprising collecting, by a local trusted network device, local trust data related to behavior of the local trusted network device; receiving, by one or more remote trusted network devices, additional trust data for the local trusted network device; calculating a combined trust score for the local trusted network device based on the local trust data and additional trust data; determining that the combined trust score does not satisfy a predefined trust threshold score; and restricting, in response to determining that the combined trust score does not satisfy a predefined trust threshold score, activity of the local trusted network device based on the combined trust score.”).
It would have been obvious to a person of ordinary skill in the art, at the earliest effective filing date, to use Ben-Shalom’s Peer-to-Peer Group Vigilance with Bahl’s Dynamic risk management because it offers the advantage of ensuring that the behavior of the network as a whole is monitored. 

Regarding claims 12 and 20, claims 12 and 20 are directed to a system and a computer program product associated with the method of claim 8. Claims 12 and 20 are of similar scope to claim 8, and are therefore rejected under similar rationale.

Regarding claim 15, claim 15 is directed to a computer program product associated with the method of claim 3. Claim 15 are of similar scope to claim 3, and are therefore rejected under similar rationale.

Regarding claim 19, claim 19 is directed to a computer program product associated with the method of claim 7. Claim 19 are of similar scope to claim 7, and are therefore rejected under similar rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODERICK TOLENTINO whose telephone number is (571)272-2661.  The examiner can normally be reached on Mon- Fri 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODERICK . TOLENTINO

Art Unit 2439



/RODERICK TOLENTINO/           Primary Examiner, Art Unit 2439